Name: 80/430/EEC: Commission Decision of 31 March 1980 on the reimbursement by the Guidance Section of the EAGGF to the United Kingdom of expenditure incurred during 1978 and additional expenditure declared for 1975 on aids for the less-favoured farming areas (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-04-19

 Avis juridique important|31980D043080/430/EEC: Commission Decision of 31 March 1980 on the reimbursement by the Guidance Section of the EAGGF to the United Kingdom of expenditure incurred during 1978 and additional expenditure declared for 1975 on aids for the less-favoured farming areas (Only the English text is authentic) Official Journal L 102 , 19/04/1980 P. 0028****( 1 ) OJ NO L 128 , 19 . 5 . 1975 , P . 1 . ( 2 ) OJ NO L 108 , 26 . 4 . 1976 , P . 21 . ( 3 ) OJ NO L 96 , 23 . 4 . 1972 , P . 1 . ( 4 ) OJ NO L 349 , 13 . 12 . 1978 , P . 32 . ( 5 ) OJ NO L 222 , 14 . 8 . 1976 , P . 37 . COMMISSION DECISION OF 31 MARCH 1980 ON THE REIMBURSEMENT BY THE GUIDANCE SECTION OF THE EAGGF TO THE UNITED KINGDOM OF EXPENDITURE INCURRED DURING 1978 AND ADDITIONAL EXPENDITURE DECLARED FOR 1975 ON AIDS FOR THE LESS-FAVOURED FARMING AREAS ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 80/430/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 75/268/EEC OF 28 APRIL 1975 ON MOUNTAIN AND HILL FARMING AND FARMING IN CERTAIN LESS-FAVOURED AREAS ( 1 ), AS LAST AMENDED BY DIRECTIVE 76/400/EEC ( 2 ), AND IN PARTICULAR ARTICLE 13 THEREOF , HAVING REGARD TO COUNCIL DIRECTIVE 72/159/EEC OF 17 APRIL 1972 ON THE MODERNIZATION OF FARMS ( 3 ), AS LAST AMENDED BY DIRECTIVE 78/1017/EEC ( 4 ), AND IN PARTICULAR ARTICLE 21 ( 2 ) THEREOF , WHEREAS THE MEASURES TAKEN BY THE UNITED KINGDOM TO IMPLEMENT 75/268/EEC WERE THE SUBJECT OF A FAVOURABLE COMMISSION DECISION PURSUANT TO ARTICLE 13 OF THE SAID DIRECTIVE AND TO ARTICLE 18 OF DIRECTIVE 72/159/EEC ; WHEREAS THE UNITED KINGDOM HAS MADE AN APPLICATION FOR REIMBURSEMENT OF EXPENDITURE INCURRED DURING 1978 AND ADDITIONAL EXPENDITURE DECLARED FOR 1975 ON AIDS FOR THE LESS-FAVOURED FARMING AREAS ; WHEREAS THIS APPLICATION IS COMPLETE AND HAS BEEN SUBMITTED IN DUE FORM IN ACCORDANCE WITH THE REQUIREMENTS OF COMMISSION DECISION 76/627/EEC OF 25 JUNE 1976 CONCERNING APPLICATIONS FOR REIMBURSEMENT IN RESPECT OF AID GRANTED BY MEMBER STATES PURSUANT TO DIRECTIVE 75/268/EEC ( 5 ); WHEREAS AN EXAMINATION OF THE INFORMATION PROVIDED SHOWS THAT ELIGIBLE EXPENDITURE OF POUND ST . 52 670 869.39 BROKEN DOWN AS FOLLOWS : // // 1978 EXPENDITURE // 1975 SUPPLEMENT // UNDER TITLE II : // POUND ST . 51 007 972.97 // POUND ST . 1 610 950.78 // UNDER TITLE IV : // POUND ST . 51 945.64 // - // HAS BEEN INCURRED UNDER THE CONDITIONS LAID DOWN IN DIRECTIVE 75/268/EEC ; WHEREAS THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND SHOULD THEREFORE REIMBURSE 25 % THEREOF I.E . POUND ST . 13 167 717.35 ; WHEREAS A PAYMENT ON ACCOUNT OF POUND ST . 9 876 179.37 HAS BEEN GRANTED IN APPLICATION OF ARTICLE 13 OF DIRECTIVE 75/268/EEC AND OF ARTICLE 5 ( 1 ) OF DECISION 76/627/EEC ; WHEREAS A BALANCE OF POUND ST . 3 291 537.98 SHOULD THEREFORE BE PAID TO THE MEMBER STATE ; WHEREAS DECISION 76/627/EEC LAYS DOWN IN ARTICLE 2 THAT APPLICATIONS FOR REIMBURSEMENT CONCERNING TITLE III OF DIRECTIVE 75/268/EEC SHALL BE SUBMITTED ALONG WITH APPLICATIONS FOR REIMBURSEMENT OF EXPENDITURE ON DIRECTIVE 72/159/EEC ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR AS TO THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FINAL CONTRIBUTION BY THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND TOWARDS THE EXPENDITURE INCURRED BY THE UNITED KINGDOM DURING 1978 AND THE ADDITIONAL EXPENDITURE DECLARED FOR 1975 ON AIDS FOR THE LESS-FAVOURED FARMING AREAS SHALL BE POUND ST . 13 167 717.35 . THE BALANCE OF THE CONTRIBUTION I.E . POUND ST . 3 291 537.98 SHALL BE PAID TO THE UNITED KINGDOM . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 31 MARCH 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT